


110 HR 1583 IH: American Dairy Farmer Protection

U.S. House of Representatives
2007-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1583
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2007
			Mrs. Gillibrand
			 introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to extend the Milk Income Loss Contract Program through fiscal year 2012
		  at the 45 percent payment rate, to establish a minimum price for Class I milk
		  under Federal milk marketing orders, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Dairy Farmer Protection
			 Act.
		2.Continuation of
			 milk income loss contract program
			(a)Continuation of
			 program; payment percentage rateSubsection (c)(3)(C) of section 1502 of the
			 Farm Security and Rural Investment Act of 2002 (7 U.S.C. 7982) is amended by
			 striking 0 percent and inserting and ending on September
			 30, 2012, 45 percent.
			(b)Maximum payment
			 quantitySubsection (d)(2) of such section is amended by striking
			 2,400,000 pounds and inserting 4,800,000
			 pounds.
			(c)Contract signup
			 and durationSubsections (f)
			 and (g)(1) of such section are amended by striking September 30,
			 2007 and inserting September 30, 2012.
			3.Minimum price for
			 Class I milk under Federal milk marketing orders
			(a)Minimum
			 priceNotwithstanding any
			 other provision of law, effective October 1, 2007, the minimum price for Class
			 I milk under each Federal milk marketing order issued under section 8c(5) of
			 the Agricultural Adjustment Act (7 U.S.C. 608c(5)), reenacted with amendments
			 by the Agricultural Marketing Agreement Act of 1937, shall be $15.58 per
			 hundredweight during fiscal year 2008.
			(b)Inflation
			 adjustmentThe minimum price
			 for Class I milk to be in effect for a fiscal year under subsection (a) (other
			 than fiscal year 2008) shall be adjusted by the percent that equals the total
			 percentage change that occurred in the Consumer Price Index for all urban
			 consumers (all items; U.S. city average) for the 12 month period ending June 30
			 preceding the fiscal year for which the adjustment is made. The adjustment made
			 each fiscal year by this subsection shall be added on a compounded basis to the
			 sum of all adjustments made each fiscal year after fiscal year 2008 under this
			 subsection.
			
